DocuSign Envelope ID: C0CBA18F-2274-4851-9F90-CC23664816FB
                          Case 3:20-cv-05661-BHS Document 8 Filed 08/06/20 Page 1 of 3



       1                                                        THE HONORABLE BENJAMIN H. SETTLE
       2

       3

       4

       5

       6
                                           UNITED STATES DISTRICT COURT
       7                                  WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
       8
              TODD BRINKMEYER
       9                                                        Case No. 3:20-cv-05661-BHS
                                   Petitioner,
     10                                                        DECLARATION OF SCOTT ATKISON IN
                      v.                                       SUPPORT OF MOTION FOR
     11                                                        PRELIMINARY INJUNCTION
     12       WASHINGTON STATE LIQUOR AND
              CANNABIS BOARD,
     13
                                   Respondent.
     14

     15

     16     I, Scott Atkison, hereby declare and state as follows:
     17              1.      I am over the age of eighteen, have personal knowledge of the matters contained in
     18     the Declaration, and am competent to testify thereto.
     19              2.      I am the approved licensee for four marijuana retail stores (the "Stores") licensed
     20     by the Washington State Liquor and Cannabis Board (the "LCB"). As a part owner of the Stores,
     21     I exercise oversight of store operations.
     22              3.      I have been close friends with Todd Brinkmeyer for 25 years. Todd currently lives
     23     30 minutes from me. I reside in Washington, and Todd resides in Idaho.
     24              4.      Todd has provided business advice to me and has made loans to the Stores. I value
     25     his business advice and judgment. However, because Todd is not a Washington resident, I cannot
     26     compensate him with an equity share in the Stores in the same manner that other, non-cannabis




            DECLARATION OF SCOTT ATKISON IN SUPPORT                          MILLER NASH GRAHAM & DUNN LLP
            OF MOTION FOR PRELIMINARY INJUNCTION - 1                         Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                                 Seattle, Washington 98121-1128
            USDC No. 3:20-cv-05661-BHS
                                                                               (206) 624-8300/Fax: (206) 340-9599
DocuSign Envelope ID: C0CBA18F-2274-4851-9F90-CC23664816FB
                          Case 3:20-cv-05661-BHS Document 8 Filed 08/06/20 Page 2 of 3



       1    businesses are able to compensate their advisors or employees. From my experience as a business
       2    owner and executive in other industries, I recognize that the inability to compensate advisors and
       3    employees with equity interferes with the Stores' ability to attract and retain the best talent.
       4             5.      I have survived for over five and one-half years with Stage IV cancer, however, my
       5    health has progressed to where it is prudent for me to plan out the disposition of my estate. That
       6    includes making arrangements to ensure continuity of business operations at the Stores. I care
       7    about the team who has contributed to the Stores' success, and I do not wish to see my ownership
       8    sold under duress, which could put undue stress on the Stores' other owners and business
       9    operations. I want to make sure that I can hand my ownership over to someone that I trust will do
     10     right by the other owners, the Stores, and the team members. The person I believe to be the best
     11     for carrying on the same ownership values and principles that I have brought to the Stores is Todd
     12     Brinkmeyer. As part of my estate planning, I would like to transfer part of my ownership interest
     13     in the Stores to Todd, and I will do so if the LCB will allow it.
     14              6.      The uncertainty regarding what will happen to the Stores after I pass causes me
     15     distress, and it would give me peace of mind if I knew that the LCB would allow Todd to become
     16     an owner and take over oversight responsibility in the Stores.
     17

     18     Pursuant to 18 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
     19     correct to the best of my knowledge.
     20

     21              EXECUTED in Bend, OR on this 5th day of August, 2020
     22

     23                                                               ________________________________
                                                                      Scott Atkison
     24

     25

     26




            DECLARATION OF SCOTT ATKISON IN SUPPORT                             MILLER NASH GRAHAM & DUNN LLP
            OF MOTION FOR PRELIMINARY INJUNCTION - 2                            Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                                    Seattle, Washington 98121-1128
            USDC No. 3:20-cv-05661-BHS
                                                                                  (206) 624-8300/Fax: (206) 340-9599
DocuSign Envelope ID: C0CBA18F-2274-4851-9F90-CC23664816FB
                        Case 3:20-cv-05661-BHS Document 8 Filed 08/06/20 Page 3 of 3



       1                                        DECLARATION OF SERVICE
       2             I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
       3    and of the state of Washington, that on this 6th day of August, 2020, I caused the foregoing to be
       4    filed using the CM/ECF system which will send notice of the same to all registered parties
       5             SIGNED at Seattle, Washington this 6th day of August, 2020.
       6                                                     s/Brie Geffre
       7                                                     Brie Geffre, Legal Assistant

       8

       9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26



            DECLARATION OF SERVICE - 3
            USDC No. 3:20-cv-05434-MAT                                        MILLER NASH GRAHAM & DUNN LLP
                                                                              Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                                  Seattle, Washington 98121-1128
                                                                                (206) 624-8300/Fax: (206) 340-9599
